     Case 1:21-cv-00010-DAD-SKO Document 7 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TONY MAURICE GRAVES,                              No. 1:21-cv-00010-DAD-SKO (HC)
12                       Petitioner,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    A. CIOLLI, Warden,                                PETITION
15                       Respondent.                    (Doc. No. 5)
16

17

18          Petitioner Tony Maurice Graves is a federal prisoner proceeding pro se and in forma

19   pauperis with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. No. 1.)

20   The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)

21   and Local Rule 302.

22          On January 6, 2021, the assigned magistrate judge issued findings and recommendations,

23   recommending petitioner’s claim for federal habeas relief be rejected and that the pending

24   petition be denied because petitioner does not present a claim of actual innocence and he has had

25   unobstructed procedural opportunities to present his claim. (Doc. No. 5 at 4–5.) The pending

26   findings and recommendations were served on petitioner with notice that any objections thereto

27   were to be filed within twenty-one (21) days of service. (Id. at 6.) On February 2, 2021,

28   petitioner filed objections. (Doc. No. 6.) Petitioner’s objections fail to address the magistrate
                                                        1
     Case 1:21-cv-00010-DAD-SKO Document 7 Filed 02/23/21 Page 2 of 2


 1   judge’s analysis and only reassert petitioner’s mistaken understanding that his payment of certain

 2   court fees served as an alternative to his serving of hid 228-month prison sentence.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, the court concludes that

 5   the findings and recommendations are supported by the record and proper analysis.

 6          In addition, having concluded that the pending petition must be dismissed, the court now

 7   turns to whether a certificate of appealability should issue. A state prisoner seeking a writ of

 8   habeas corpus has no absolute entitlement to appeal a district court’s denial of his petition, and an

 9   appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36

10   (2003); 28 U.S.C. § 2253. Where, as here, the court denies habeas relief on procedural grounds

11   without reaching the underlying constitutional claims, the court should issue a certificate of

12   appealability “if jurists of reason would find it debatable whether the petition states a valid claim

13   of the denial of a constitutional right and that jurists of reason would find it debatable whether the

14   district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

15   In the present case, the court finds that reasonable jurists would not find the court’s determination

16   that the petition should be dismissed debatable or wrong, or that petitioner should be allowed to

17   proceed further. Therefore, the court declines to issue a certificate of appealability.

18          Accordingly,

19          1. The findings and recommendations issued on January 6, 2021 (Doc. No. 5) are

20               adopted in full;
21          2. The petition for writ of habeas corpus (Doc. No. 1) is dismissed;

22          3. The court declines to issue a certificate of appealability;

23          4. The Clerk of the Court is directed to close this case.

24   IT IS SO ORDERED.
25
        Dated:     February 23, 2021
26                                                      UNITED STATES DISTRICT JUDGE

27

28
                                                        2
